Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Mark Douglas Johnson is suspended from the practice of law for 45 days and is ordered to complete the professionalism seminar of the Illinois Professional Responsibility Institute by June 3, 2005, and to pay restitution in the amount of $500 to the circuit clerk of McLean County by June 3, 2005. Suspension effective June 10, 2005. Respondent Mark Douglas Johnson shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.